DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) of the application have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, 9-10, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Disney et al. US 2013/0043534.

    PNG
    media_image1.png
    256
    342
    media_image1.png
    Greyscale

Regarding claim 1, Disney et al. Fig. 2F discloses a semiconductor device comprising: 
a first semiconductor region 204 having a first conductivity type; 
a second semiconductor region 202 having a second conductivity type; 
a source region 203 in the second semiconductor region; 
a channel region, in the second semiconductor region, located laterally between the source region 203 and the first semiconductor region 204; 
a gate dielectric layer 205A overlying both the channel region and a portion of the first semiconductor region 204; 
a gate electrode 205B overlying the gate dielectric layer 205A; 
a body contact region 206 in the second semiconductor region 202; 
a spacer 215, overlying the source region 203, having a first side laterally adjacent to the gate electrode 205B; and 
a conformal conductive layer 211 covering an upper surface of the body contact region 206 and a second side surface of the source region 203.  
Disney et al. Fig. 2F does not disclose wherein the first side of the spacer 215 is vertically aligned with a first side surface of the source region 203. 


    PNG
    media_image2.png
    248
    337
    media_image2.png
    Greyscale

However, Disney et al. Fig. 2D teaches that a first lightly doped layer, NLDD layer 212A may be formed in the body region 206, located beside and in contact with the source region 203 and extend below the gate 205B.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try the first lightly doped layer NLDD  212A and have the first side of the spacer 215 vertically aligned with a first side surface of the source region 203, as the court has held that choosing from a finite number of identified, predictable solutions with a reasonable expectation of success is prima facie obvious.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 2, Disney et al. Fig. 2F discloses the semiconductor device of claim 1, further comprising: 
a contact plug 208 connecting to the conformal conductive layer 211 through a dielectric isolation layer 210 .  
Regarding claim 3, Disney et al. Fig. 2F discloses the semiconductor device of claim 1, wherein the conformal conductive layer 211 is a layer of metal silicide [0034].  

Regarding claim 4, Disney et al. Fig. 2F discloses the semiconductor device of claim 1, further comprising: 
a drain region [0026] in the first semiconductor region 204.  

Regarding claim 6, Disney et al. Fig. 2F discloses the semiconductor device of claim 1, the spacer 215 has a second side vertically aligned with the second side surface of the source region 203.  

Regarding claim 7,  Disney et al. Fig. 2F discloses the semiconductor device of claim 1, wherein the body contact region 206 has a first side vertically aligned with the second side surface of the source region 203.  

Regarding claim 9, Disney et al. Fig. 2F discloses the semiconductor device of claim 1, wherein the source region 203 overlies the body contact region 206.  

Regarding claim 10, Disney et al. Fig. 2F discloses the semiconductor device of claim 9, wherein the upper surface of the body contact region 206 is recessed from a top surface of the source region 203 with a depth that is larger than or equal to a distance between the top surface of the source region 203 and a bottom surface of the source region 203.  
Regarding claim 21, Disney et al. Fig. 2F discloses a semiconductor device comprising: 
a first semiconductor region 204 having a first conductivity type; 
a second semiconductor region 202 having a second conductivity type; 
a source region 203 in the second semiconductor region; 
a channel region, in the second semiconductor region, located laterally between the source region 203 and the first semiconductor region 204; 
a gate dielectric layer 205A overlying both the channel region and a portion of the first semiconductor region 204; 
a gate electrode 205B overlying the gate dielectric layer 205A; 
a body contact region 206 in the second semiconductor region 202; 
a spacer 215, overlying the source region 203, having a first side laterally in direct contact with the gate electrode 205B and has a second side vertically aligned with a second side surface of the source region 203.
Disney et al. Fig. 2F does not disclose wherein the spacer 215 has a first side laterally in direct contact with the gate electrode that is vertically aligned with a first side surface of the source region.
However, Disney et al. Fig. 2D teaches that a first lightly doped layer, NLDD layer 212A may be formed in the body region 206, located beside and in contact with the source region 203 and extend below the gate 205B.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try the first lightly doped layer NLDD  212A and have the first side of the spacer 215 vertically aligned with a first side surface of the source region 203, as the court has held that choosing from a finite number of identified, predictable solutions with a reasonable expectation of success is prima facie obvious.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim(s) 5, 22-23, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Disney et al. US 2013/0043534 in view of Lin US 6,900,101.
Regarding claim 5,  Disney et al. Fig. 2F discloses the semiconductor device of claim 4. Disney et al. does not disclose further comprising: an isolation region, in the first semiconductor region, located laterally between the drain region and the second semiconductor region.  
Lin et al. discloses a LDMOS transistor with an isolation region 134, Fig. 2H and 333, Fig. 4I, in a first semiconductor region 108, 308, located laterally between a drain region 156, 356 and a second semiconductor region 118, 318.  
Disney et al. and Lin et al. are analogous art because they are directed to a LDMOS transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Disney et al. because they are from the same field of endeavor. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Disney et al. and incorporate the teachings of Lin et al. to improve device performance col. 4, lines 48-65.

Regarding claim 22,  Disney et al. Fig. 2F discloses the semiconductor device of claim 21, further comprising: a drain region [0026] in the first semiconductor region 204.  
Disney et al. does not disclose an isolation region, in the first semiconductor region, located laterally between the drain region and the second semiconductor region.  
Lin et al. discloses a LDMOS transistor with an isolation region 134, Fig. 2H and 333, Fig. 4I, in a first semiconductor region 108, 308, located laterally between a drain region 156, 356 and a second semiconductor region 118, 318.  
Disney et al. and Lin et al. are analogous art because they are directed to a LDMOS transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Disney et al. because they are from the same field of endeavor. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Disney et al. and incorporate the teachings of Lin et al. to improve device performance col. 4, lines 48-65.

Regarding claim 23, Disney et al. Fig. 2F in view of Lin et al. teaches the semiconductor device of claim 22. Disney et al. teaches further comprising: 
a conformal conductive layer 211 covering an upper surface of the body contact region 206 and the second side surface of the source region 203.  

Regarding claim 25, Disney et al. Fig. 2F discloses a semiconductor device comprising: 
a first semiconductor region 204 having a first conductivity type; 
a second semiconductor region 202 having a second conductivity type; 
a source region 203 in the second semiconductor region; 
a drain region [0026] in the first semiconductor region 204.  
a gate electrode atop 205B of both the channel region and a portion of the first semiconductor region; 
a body contact region 206 in the second semiconductor region 202.
Disney et al. Fig. 2F does not disclose wherein the spacer 215 has a first side laterally in direct contact with the gate electrode that is vertically aligned with a first side surface of the source region.
However, Disney et al. Fig. 2D teaches that a first lightly doped layer, NLDD layer 212A may be formed in the body region 206, located beside and in contact with the source region 203 and extend below the gate 205B.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try the first lightly doped layer NLDD  212A and have the first side of the spacer 215 vertically aligned with a first side surface of the source region 203, as the court has held that choosing from a finite number of identified, predictable solutions with a reasonable expectation of success is prima facie obvious.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Disney et al. does not disclose an isolation region, in the first semiconductor region, located laterally between the drain region and the second semiconductor region.  
Lin et al. discloses a LDMOS transistor with an isolation region 134, Fig. 2H and 333, Fig. 4I, in a first semiconductor region 108, 308, located laterally between a drain region 156, 356 and a second semiconductor region 118, 318.  
Disney et al. and Lin et al. are analogous art because they are directed to a LDMOS transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Disney et al. because they are from the same field of endeavor. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Disney et al. and incorporate the teachings of Lin et al. to improve device performance col. 4, lines 48-65.

Regarding claim 26, Disney et al. Fig. 2F in view of Lin et al. teaches the semiconductor device of claim 25. Lin et al. teaches wherein the isolation region is a shallow trench isolation 333, Fig. 4I in the first semiconductor region 308.  

Regarding claim 27, Disney et al. Fig. 2F in view of Lin et al. teaches the semiconductor device of claim 25. Lin et al. teaches wherein the isolation region is a local oxidation of silicon region 134, Fig. 2H in the first semiconductor region 108.  


Allowable Subject Matter
Claims 8, 11, 24, 28, 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8,  Disney et al. Fig. 2F discloses the semiconductor device of claim 7. Disney et al. does not disclose wherein the upper surface of the body contact region 206 is recessed from a top surface of the source region 203 with a depth that is less than a distance between the top surface of the source region and a bottom surface of the source region.  
Regarding claim 11,  Disney et al. Fig. 2F discloses the semiconductor device of claim 9. Disney et al. does not disclose wherein the body contact region has a first side vertically aligned with a side of the gate electrode.  
 Regarding claim 24, Disney et al. Fig. 2F discloses the semiconductor device of claim 21. Disney et al. does not disclose wherein the body contact region 206 is in direct contact with the source region 203.  
Regarding claim 28,  Disney et al. Fig. 2F in view of Lin et al. teaches the semiconductor device of claim 25. Disney et al. Fig. 2F in view of Lin et al. does not teach wherein the body contact region 206 is in direct contact with the source region.  
Regarding claim 29, depends on the semiconductor device of claim 28.

	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898